EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Name Place of incorporation and kind of legal entity Principal activities and place of operation Effective interest held Glory Dragon Investment Limited British Virgin Islands, a company with limited liability Investment holding, PRC % Shaanxi Allied Shine Internationals Ltd. PRC, a wholly-owned foreign investment company with limited liability Investment holding, PRC % Yangling Daiying Biotech & Pharmaceutical Group Co., Ltd. PRC, a stock joint company with limited liability Development and marketing of biological products, PRC % Shaanxi Daiying Medicine Distribution Co., Ltd PRC, a company with limited liability Marketing and distribution of medicine 90 % Hunan Hua Yang Pharmaceutical Co. Ltd. PRC, a company with limited liability Manufacture of medicine %
